          Case: 1:20-cv-07750 Document #: 1 Filed: 12/28/20 Page 1 of 11 PageID #:1




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

BIRCH GOLD GROUP, LP

                  Plaintiffs,

           v.
                                                       Case No. 1:20-cv-7750
CERTAIN UNDERWRITERS AT LLOYD’S
OF LONDON SUBSCRIBING TO POLICY
NUMBER N184678, CHUBB
UNDERWRITING AGENCIES LTD., AND
TALBOT UNDERWRITING LTD.,

                  Defendants.



                                        NOTICE OF REMOVAL

           Pursuant 9 U.S.C. § 205 and 28 U.S.C. §§ 1331, 1441 and 1446, Defendants Chubb

Underwriting Agencies Limited for and on behalf of Syndicate 2488 (erroneously sued as Chubb

Underwriting Agencies Ltd. and Certain Underwriters At Lloyd’s Of London Subscribing To

Policy Number N184678) (“Chubb”) and Talbot Underwriting Ltd. for and on behalf of

Syndicate 1183 (erroneously sued as Talbot Underwriting Ltd. and Certain Underwriters At

Lloyd’s Of London Subscribing To Policy Number N184678) (“Talbot”) (collectively

“Defendants”) file this notice to remove to this Court the civil action captioned Birch Gold

Group, LP v. Certain Underwriters at Lloyd’s of London Subscribing to Policy Number

N184678, Chubb Underwriting Agencies Ltd., and Talbot Underwriting Ltd., Case No.

2020CH05784, originally filed in the Circuit Court of Cook County, Illinois County Department,

Chancery Division.




5313559                                         1
          Case: 1:20-cv-07750 Document #: 1 Filed: 12/28/20 Page 2 of 11 PageID #:2




I.         Introduction

           1.     On September 9, 2020, Plaintiff, Birch Gold Group, LP (“Birch”), filed a

Complaint in the Circuit Court of Cook County, Case No. 2020CH05784, against Chubb and

Talbot. (Exhibit A, Complaint).

           2.     This is an insurance coverage action. Plaintiff alleges that Defendants breached

their contractual obligations under an insurance policy by failing to pay for Birch’s claimed

losses attributable to a subpoena. (Exhibit A, Complaint, at ¶¶ 47-58).

II.        The Court Has Subject Matter Jurisdiction Because a Federal Question Exists

           3.     Removal of this action is proper because there is federal question jurisdiction

under 28 U.S.C. §1441(a). This is a civil action over which this Court has original subject matter

jurisdiction pursuant to the Convention on the Recognition and Enforcement of Foreign Arbitral

Awards (“Convention”), codified at 9 U.S.C. § 201 et seq. It may be removed to this Court

pursuant to the removal provisions of that Convention, 9 U.S.C. § 205, because the subject

matter of Plaintiff’s Complaint relates to an arbitration agreement falling under the Convention:

           Where the subject matter of an action or proceeding pending in a State court
           relates to an arbitration agreement or award falling under the Convention, the
           defendant or the defendants may, at any time before the trial thereof, remove such
           action or proceeding to the district court of the United States for the district and
           division embracing the place where the action or proceeding is pending. The
           procedure for removal of causes otherwise provided by law shall apply, except
           that the ground for removal provided in this section need not appear on the face of
           the complaint but may be shown in the petition for removal. For the purposes of
           Chapter 1 of this title any action or proceeding removed under this section shall
           be deemed to have been brought in the district court to which it is removed.

9 U.S.C. § 205.

The Convention further provides as follows:

           An arbitration agreement or arbitral award arising out of a legal relationship,
           whether contractual or not, which is considered as commercial, including a
           transaction, contract, or agreement described in section 2 of this title, falls under
           the Convention. An agreement or award arising out of such a relationship which is




5313559                                             2
          Case: 1:20-cv-07750 Document #: 1 Filed: 12/28/20 Page 3 of 11 PageID #:3




           entirely between citizens of the United States shall be deemed not to fall under the
           Convention unless that relationship involves property located abroad, envisages
           performance or enforcement abroad, or has some other reasonable relation with
           one or more foreign states. For the purpose of this section a corporation is a
           citizen of the United States if it is incorporated or has its principal place of
           business in the United States.

9 U.S.C. § 202.
           4.     In other words, an agreement to arbitrate falls under the Convention if: “(1) there

is an agreement in writing [to arbitrate]; (2) the agreement provides for arbitration in the territory

of a signatory of the Convention; (3) the agreement arises out of a legal relationship, whether

contractual or not, which is considered commercial; and (4) a party to the agreement is not an

American citizen, or [ ] the commercial relationship has some reasonable relation with one or

more foreign states.” Bautista v. Star Cruises, 396 F.3d 1289, 1294-95 n. 7 (11th Cir. 2005)

(internal quotation marks and citations omitted).

           5.     The Policy is attached to the Complaint, and includes the provision entitled

“XXII. ALTERNATIVE DISPUTE RESOLUTION” which provides as follows:

           The Insureds and the Insurer shall submit any dispute or controversy arising out
           of or relating to this Policy or the breach, termination or invalidity thereof to the
           alternative dispute resolution (“ADR”) process described in this section.

           Either an Insured or the Insurer may elect the type of ADR process discussed
           below; provided, however, that the Insured shall have the right to reject the
           choice by the Insurer of the type of ADR process at any time prior to its
           commencement, in which case the choice by the Insured of ADR process shall
           control.

           There shall be two choices of ADR process: (1) non-binding mediation
           administered by any mediation facility to which the Insurer and the Insured
           mutually agree, in which the Insured and the Insurer shall try in good faith to
           settle the dispute by mediation in accordance with the then-prevailing commercial
           mediation rules of the mediation facility; or (2) arbitration submitted to any
           arbitration facility to which the Insured and the Insurer mutually agree, in which
           the arbitration panel shall consist of three disinterested individuals. In either
           mediation or arbitration, the mediator or arbitrators shall have knowledge of the
           legal, corporate management, or insurance issues relevant to the matters in
           dispute. In the event of arbitration, the decision of the arbitrators shall be final




5313559                                              3
          Case: 1:20-cv-07750 Document #: 1 Filed: 12/28/20 Page 4 of 11 PageID #:4




           and binding and provided to both parties, and the award of the arbitrators shall not
           include attorneys’ fees or other costs. In the event of mediation, either party shall
           have the right to commence arbitration in accordance with this section; provided,
           however, that no such arbitration shall be commenced until at least 60 days after
           the date the mediation shall be deemed concluded or terminated. In all events,
           each party shall share equally the expenses of the ADR process.

           Either ADR process may be commenced in New York, New York or in the state
           indicated in Item 1 of the Declarations as the principal address of the Named
           Insured. The Named Insured shall act on behalf of each and every Insured in
           connection with any ADR process under this section.

(Policy, Exhibit A to Ex. A, at pp. 27-28). The Complaint alleges a breach of the Policy which

contains such language. (Ex. A, ¶ 51).

           6.     The Policy meets the four jurisdictional prerequisites of 9 U.S.C. § 202 and thus

falls under the Convention.

                  a.      First, the provision entitled “XXII. ALTERNATIVE DISPUTE

                          RESOLUTION” provides for arbitration for a dispute arising out of the

                          Policy. Importantly, while a party can request non-binding mediation in

                          an attempt to resolve disputes under the Policy, Clause XXII makes clear

                          that, if the mediation fails to resolve the dispute, the dispute must be

                          arbitrated, stating: “In the event of mediation, either party shall have the

                          right to commence arbitration in accordance with this section…” Thus,

                          the Policy includes an agreement in writing to arbitrate.

                  b.      Second, the arbitration must take place in either New York or California,

                          as the principal address of the Named Insured shown in the Declarations

                          (See Ex. A to Ex. A, p. 7). Both places are located in the United States,

                          which is a party to the Convention.

                  c.      Third, the arbitration agreement arises out of the Policy, which is a




5313559                                             4
          Case: 1:20-cv-07750 Document #: 1 Filed: 12/28/20 Page 5 of 11 PageID #:5




                        commercial legal relationship among Birch, Chubb and Talbot.

                 d.     Finally, the Policy and arbitration provision are not entirely between

                        citizens of the United States. Both Chubb and Talbot are incorporated and

                        have their principal place of business in the United Kingdom, and Birch is

                        a citizen of California. (Ex. A, at ¶ 2)

           7.    As such, this Court has subject-matter jurisdiction over this action because it falls

under the Convention. 9 U.S.C. § 203.

           8.    Removal is timely. Removal under 9 U.S.C. § 205 is timely because no trial has

begun in this action. The date of service is not relevant to removal under 9 U.S.C. § 205.

McDermott Int’l, Inc. v. Lloyds Underwriters of London, 944 F.2d 1199, 1212 (5th Cir. 1991);

Preston Guiliano Capital partners LLC v. Underwriters at Lloyd’s London, 2018 WL 4718720,

*1 (M.D. Fla. Aug. 31, 2008); Sheinberg v. Princess Cruise Lines, Ltd., 269 F.Supp.2d 1349,

1351 (S.D. Fla. 2003); Chidambaram v. Sekkappan, 2014 WL 2118815, *3 (N.D. Ga. May 20,

2014); Dale Metals Corp. v. Kiwa Chem. Indus. Co., Ltd., 442 F.Supp. 78, 81 n.1 (S.D.N.Y.

1977).

III.       The Court Has Subject Matter Jurisdiction Because There Is Complete Diversity
           Between Plaintiff and Defendants and the Amount in Controversy Exceeds $75,000

           9.    This Court has original jurisdiction over this action based on diversity of

citizenship under 28 U.S.C. §1332(a) and removal is proper under 28 U.S.C. §1441(b) because

(1) there is complete diversity of citizenship between Plaintiff and Defendants; and (2) the

amount in controversy exceeds $75,000, exclusive of interests and costs.

           10.   For the purposes of diversity jurisdiction, a business entity is a “citizen of every

State and foreign state by which it has been incorporated and of the State or foreign state where it

has its principal place of business...” 28 U.S.C. § 1332(c)(1).




5313559                                            5
          Case: 1:20-cv-07750 Document #: 1 Filed: 12/28/20 Page 6 of 11 PageID #:6




           11.   As explained in more detail below, Plaintiff is a citizen of California while both

Chubb and Talbot are citizens of the United Kingdom.

           12.   The Complaint identifies the following defendants: (1) Certain Underwriters at

Lloyd’s of London Subscribing to Policy Number N184678, (2) Chubb Underwriting Agencies

Ltd. and (3) Talbot Underwriting Ltd. (See Ex. A). However, “Certain Underwriters at Lloyd’s

of London Subscribing to Policy Number N184678” is not an entity capable of being sued.

Rather, the Lloyd’s insurance market consists of Syndicates that subscribe to policies and each

Syndicate, in turn, is made up of individual “members” or “Names.” The citizenship of a

Syndicate is determined by the citizenship of each of the members that comprise the Syndicate.

           13.   At the time the Complaint was filed and at the time of removal, Plaintiff was and

is a limited partnership organized under the laws of the state of California, with its principal

place of business in Burbank, California. (Ex. A, at ¶ 2). Therefore, Plaintiff is a citizen of

California.

           14.   Directors’ and Officers’ Liability and Company Reimbursement Insurance policy

no. B1115N184678 issued to Birch (the “Policy”)—the policy at issue in this proceeding—was

effective from June 28, 2018 to June 28, 2019. The only Underwriters Subscribing to the Policy

are the following two foreign syndicates operating within the Lloyd’s of London insurance

market: Syndicate 2488 and Syndicate 1183.

           15.   Chubb Underwriting Agencies Limited is the managing agent for Lloyd’s

Syndicate 2488 (the syndicate itself is not an actual entity). At the time the Complaint was filed

and at the time of removal, Chubb Underwriting Agencies Limited was and is incorporated in the

United Kingdom and has its principal place of business located in London, England. The sole

member of Lloyd’s Syndicate 2488 is Chubb Capital I Limited, which, at the time the Complaint




5313559                                           6
          Case: 1:20-cv-07750 Document #: 1 Filed: 12/28/20 Page 7 of 11 PageID #:7




was filed and at the time of removal, was and is incorporated in the United Kingdom and has its

principal place of business located in London, England.

           16.    Talbot Underwriting Ltd. is the managing agent of Lloyd’s Syndicate 1183 (the

syndicate itself is not an actual entity). At the time the Complaint was filed and at the time of

removal, Talbot Underwriting Ltd. was and is incorporated in the United Kingdom and has its

principal place of business located in London, England. The sole member of Lloyd’s Syndicate

1183 is Talbot 2002 Underwriting Capital Ltd. At the time the Complaint was filed and at the

time of removal, Talbot 2002 Underwriting Capital Ltd. was and is incorporated in the United

Kingdom and has its principal place of business located in the United Kingdom.

           17.   As Plaintiff is a citizen of California, and Chubb and Talbot are citizens of

countries other than the United States, there is complete diversity of citizenship.

           18.   In addition, the amount in controversy exceeds $75,000.00 per defendant,

exclusive of interests and costs and, therefore, meet the requirements of 28 U.S.C. § 1332(a).

While Defendants deny any liability as to Plaintiff’s claims, the amount in controversy

requirement is satisfied because the allegations exceed the jurisdictional minimum of

$75,000.00.

           19.   Where the pleadings provide little information about the value of the claim, a

removing party must only establish the amount in controversy by a good faith estimate that is

“plausible and adequately supported by the evidence.” Sabrina Roppo v. Travelers Commercial

Ins. Co., 869 F.3d 568, 579 (7th Cir. 2017) quoting Blomberg v. Serv. Corp. Int’l, 639 F.3d 761,

763 (7th Cir. 2011). “The party seeking removal does not need to establish what damages the

plaintiff will recover, but only how much is in controversy between the parties.” Id. This burden

is thus a pleading requirement, not a demand for proof. Blomberg, 639 F.3d at 763.




5313559                                            7
          Case: 1:20-cv-07750 Document #: 1 Filed: 12/28/20 Page 8 of 11 PageID #:8




           20.   The Complaint does not specify the exact amount of damages sought by Plaintiff.

           21.   In the Complaint, Plaintiff seeks to recover defense costs it incurred in responding

to an administrative subpoena, alleging Birch has incurred significant attorneys’ fees and out of

pocket costs. (See Ex. A, ¶¶ 1, 45, and 51-52). The Complaint states that the subpoena was

served on Birch on or about August 28, 2018 (See Ex. A, ¶ 19). By email dated December 13,

2018, Birch’s defense counsel provided Chubb and Talbot’s coverage counsel invoices and a

spreadsheet representing that Birch’s attorney’s fees and costs in response to the subpoena by

that date totaled $208,079.42. (See Declaration of Sean Simpson, ¶ 2) The Complaint claims that

Birch continues to incur defense costs for the subpoena. (See Ex. A, ¶ 60). Thus, Birch is

claiming it has been incurring ongoing attorney’s fees and out of pocket costs for over two years,

which total well over $208,079.42.

           22.   Further, Plaintiff seeks punitive damages and attorney’s fees in an unstated

amount. (See Ex. A, ¶ 67 and prayer for relief). Such allegations should also be considered in

calculating the amount in controversy. See W.C. Motor Company v. Talley, 63 F.Supp.3d 843,

849 (N.D. Ill. 2014) (stating that punitive damages and attorney fees count towards the amount in

controversy).

           23.   Under the Policy, each defendant would be responsible for 50% of the risk. (Ex.

A to Ex. A, p. 45).

           24.   Thus, based on the allegations in the Complaint, it is apparent that the amount in

controversy exceeds the $75,000.00 threshold amount associated with diversity jurisdiction.

           25.   Removal is timely. A notice of removal on the basis of diversity jurisdiction may

be filed within 30 days after the defendant receives a copy, through service or otherwise, of the

initial pleading, motion, or other paper from which it may be ascertained that the case is




5313559                                           8
          Case: 1:20-cv-07750 Document #: 1 Filed: 12/28/20 Page 9 of 11 PageID #:9




removable. 28 U.S.C. § 1446(b). Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344,

347-48 (1999) (“We read Congress’ provisions for removal in light of a bedrock principle: An

individual or entity named as a defendant is not obliged to engage in litigation unless notified of

the action, and brought under a court’s authority, by formal process. Accordingly, we hold that a

named defendant’s time to remove is triggered by simultaneous service of the summons and

complaint, or receipt of the complaint, ‘through service or otherwise,’ after and apart from

service of the summons, but not by mere receipt of the complaint unattended by any formal

service”); Trobiano v. Lagano, 2019 WL 3416774, at *3 (D.N.J. July 29, 2019) (following

Murphy Bros.), report and recommendation adopted, 2019 WL 5420290 (D.N.J. Oct. 23, 2019);

Choi v. Greco, 2019 WL 5678363, at *3 (D.N.J. Aug. 13, 2019) (same), report and

recommendation adopted, 2019 WL 5678343 (D.N.J. Sept. 3, 2019). As Defendants have not

been served, this Notice of Removal is timely.

           26.   No attempt was ever made to serve Chubb or Talbot directly. Rather, on

September 24, 2020, Birch purported to serve the law firm Wilson Elser Moskowitz Edelman

Dicker LLP (“Wilson Elser”) through CT Corporation with a copy of the Complaint (Exhibit B,

Affidavits of Service). This action did not result in valid service on Chubb or Talbot for several

reasons. First, the Policy provides that Defendants’ agent for service under the Policy is Patrick

Kelly, not Wilson Elser. (Ex. A to Ex. A, p. 32) Second, service was rejected by CT Corporation

on the basis that the documents provided to CT Corporation did not identify any defendant in this

case and, thus, the Complaint was never forwarded to Wilson Elser, Patrick Kelly or either

defendant. (Exhibit C, Rejection Letter). By letter dated September 26, 2020, CT Corporation

informed Plaintiff’s counsel as follows: “Neither the document(s) nor the envelope indicates the

name of the entity for which the document(s) is intended. Our company is agent for thousands of




5313559                                          9
      Case: 1:20-cv-07750 Document #: 1 Filed: 12/28/20 Page 10 of 11 PageID #:10




companies and cannot determine the party to which the document(s) is to be forwarded unless

the document(s) is directed to a particular entity. [¶] CT was unable to forward.” (Ex. C).

Third, the Affidavit of Service filed with the court evidences that service was not attempted on

either defendant, instead asserting that service was made on defendant Wilson Elser—the

Affidavit of Service makes no reference to any defendant in this case (Wilson Elser is not a

defendant). (Ex. B). Therefore, service has not yet been effectuated on Defendants.

          27.   Further, this removal is being filed less than one year after this lawsuit was

commenced in state court. Thus, this Notice also complies with the timeliness requirements of

28 U.S.C. § 1446(c)(1).

IV.       Other Removal Requirements
          28.   Removal to proper court. Pursuant to 28 U.S.C. § 1446(a), Defendants filed this

notice, as required, “in the district court of the United States for the district and division [Cook

County] within which this action is pending.”

          29.   Pleadings and process. Pursuant to 28 U.S.C. § 1446(a), a copy of the Complaint

and all process and pleadings that have been filed and served in the underlying matter are

attached hereto as Exhibit D. A copy of the electronic state court docket is also attached hereto

as Exhibit E.

          30.   Notice to state court. Pursuant to 28 U.S.C. § 1446(d), concurrently with the

filing of this Notice, Defendants are giving notice of removal to Plaintiff, and are filing a copy of

this Notice with the Clerk of the Court of the Circuit Court of Cook County, Illinois, County

Department Law Division. A copy of the Notice of Filing Notice of Removal is attached hereto

as Exhibit F.

          31.   All Defendants are represented by the undersigned counsel and consent to the

removal of this action as required by 28 U.S.C. § 1446(b)(2)(A).




5313559                                          10
     Case: 1:20-cv-07750 Document #: 1 Filed: 12/28/20 Page 11 of 11 PageID #:11




          WHEREFORE, Defendants hereby remove this case from the Circuit Court of Cook

County, Illinois, County Department, Chancery Division, to the United States District Court for

the Northern District of Illinois



Dated: December 28, 2020                            Respectfully submitted,

                                                    By: /s/Jared K. Clapper
                                                    Jared K. Clapper
                                                    CLYDE & CO US LLP
                                                    55 West Monroe, Suite 3000
                                                    Chicago, IL 60603
                                                    T: (312) 635-7000
                                                    F: (312) 635-6950
                                                    E: jared.clapper @clydeco.us

                                                    Attorneys for Defendant Defendants Chubb
                                                    Underwriting Agencies Limited for and on
                                                    behalf of Syndicate 2488 (erroneously sued
                                                    as Chubb Underwriting Agencies Ltd. and
                                                    Certain Underwriters At Lloyd’s Of London
                                                    Subscribing To Policy Number N184678)
                                                    and Talbot Underwriting Ltd. for and on
                                                    behalf of Syndicate 1183 (erroneously sued
                                                    as Talbot Underwriting Ltd. and Certain
                                                    Underwriters At Lloyd’s Of London
                                                    Subscribing To Policy Number N184678)




5313559                                       11
